 

EXHIBIT 10.18

CONSENT AND FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS CONSENT AND FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of January 27, 2017, is by and among HUTTIG BUILDING
PRODUCTS, INC., a Delaware corporation ("Parent"), HUTTIG, INC., a Delaware
corporation ("Huttig") (Parent and Huttig are sometimes collectively referred to
herein as "Borrowers" and individually as a "Borrower"), the other Credit
Parties signatory to the hereinafter defined Credit Agreement, WELLS FARGO
CAPITAL FINANCE, LLC, for itself, as a Lender, and as Agent (successor agent to
General Electric Capital Corporation) for Lenders ("Agent") and the other
Lenders signatory to the hereinafter defined Credit Agreement.

W I T N E S S E T H :

WHEREAS, the Borrowers, the other Credit Parties, Agent and Lenders are party to
that certain Amended and Restated Credit Agreement, dated as of September 3,
2010 (as heretofore or hereafter amended, restated, supplemented or otherwise
modified, the "Credit Agreement");

WHEREAS, as described in Note 7 — “Commitments and Contingencies” to Huttig’s
audited consolidated financial statements included in Huttig’s Annual Report on
Form 10-K for the year ended December 31, 2015, Huttig was previously identified
as a potentially responsible party in connection with the cleanup of
contamination at the Missoula White Pines Sash Facility, a property in Montana
formerly owned by Huttig. On February 18, 2015, the Montana Department of
Environmental Quality (the “DEQ”) issued an amendment to the unilateral
administrative order of the DEQ outlining the final remediation of the property
in its Record of Decision (the “ROD”).  Under the ROD, the DEQ estimated the
remediation costs of the property to be $8.3 million.  Huttig submitted a
comprehensive final remedial action work plan (the “RAWP”) in September 2015
that was approved by the DEQ.  Huttig is currently implementing the RAWP and has
commenced field work at the Montana site subject to DEQ oversight and approval.
As of September 30, 2016, Huttig estimates the total remaining cost to implement
the RAWP to be $7.3 million, as compared to $8.0 million at December 31, 2015.

 

WHEREAS, Huttig is a defendant in that certain civil action (case number
DV-15-646 in Department No. 3) currently pending before Judge John Larson of the
Montana Fourth Judicial District in Missoula County, Montana (the “Lawsuit”)
where a group of plaintiffs, consisting of thirteen individuals and one legal
entity (the “Plaintiffs”) are seeking, among other things, money damages and
injunctive reliefs, for alleged environmental contaminations in connection with
the Missoula White Pines Sash Facility. Pursuant to Rule 68 of the Montana Rules
of Civil Procedure, Huttig desires to propose an Offer of Judgment (the “Offer
of Judgment”), which would allow judgment to be entered against itself and the
other defendants in the Lawsuit (collective, the “Defendants”) as follows: (a)
money judgment in favor of the Plaintiffs in the amount of $40,000.00 each; and
(b) injunctive relief valued at $8,274,423.00. Specifically, with respect to the
Missoula White Pines Sash Facility at issue, the Defendants will be ordered to

CHI:2924528.2

--------------------------------------------------------------------------------

 

effectuate the remedy selected by the DEQ in accordance with the RAWP. The Offer
of Judgment would also include costs and attorney’s fees.  

 

 

WHEREAS, on and subject to the terms and conditions hereof, Borrowers and the
other Credit Parties have requested that Agent and Lenders, and Agent and
Lenders are willing to, consent to any violation of the Credit Agreement
directly resulting from the ROD, the RAWP and the Offer of Judgment; and

WHEREAS, this Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment; capitalized terms used herein
without definition are so used as defined in Annex A to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1.Consents to Credit Agreement.  Notwithstanding any provision of the Credit
Agreement or any other restrictions in the Loan Documents to the contrary, but
subject to the conditions set forth below, Agent and Lenders hereby expressly
consent to any violation of the Credit Agreement directly resulting from (a) the
ROD, the RAWP and, to the extent agreed to by Agent, any other obligations
imposed by any Governmental Authority in association therewith and (b) the Offer
of Judgment.

2.Amendment.  Subject to the conditions set forth below, the Credit Agreement
shall be amended by deleting the reference to “$1,500,000” in Section 6.13(e)
and replacing such reference with a reference to “$5,000,000.”

3.Representations and Warranties of Credit Parties.  In order to induce Agent
and Lenders to enter into this Amendment, each Credit Party hereby jointly and
severally represents and warrants to Agent and Lenders that:

(a)Representations and Warranties.  After giving effect to this Amendment, no
representation or warranty by any Credit Party contained in the Credit Agreement
or any of the other Loan Documents, including this Amendment, shall be untrue or
incorrect in any material respect as of the date hereof, except to the extent
that such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

(b)Authorization, etc.  Each Credit Party has the power and authority to
execute, deliver and perform this Amendment.  Each Credit Party has taken all
necessary action (including, without limitation, obtaining approval of its
stockholders, if necessary) to authorize its execution, delivery and performance
of this Amendment.  No consent, approval or authorization of, or declaration or
filing with, any Governmental Authority, and no consent of any other Person, is
required in connection with any Credit Party's execution, delivery and
performance of this Amendment, except for those already duly obtained.  This
Amendment has been duly executed and delivered by each Credit Party and
constitutes the legal, valid and binding obligation of each Credit Party,
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or

-2-

--------------------------------------------------------------------------------

 

similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).  No Credit Party's execution, delivery or
performance of this Amendment conflicts with, or constitutes a violation or
breach of, or constitutes a default under, or results in the creation or
imposition of any Lien upon any material property of any Credit Party by reason
of the terms of (i) any mortgage, deed of trust, material lease, material
agreement, indenture, material contract or other material instrument to which
any Credit Party is a party or which is binding upon it, (ii) any law or
regulation or order or decree of any court or Governmental Authority applicable
to any Credit Party, or (iii) the charter, bylaws, partnership or operating
agreement, as applicable, of any Credit Party.

(c)No Default.  No Default or Event of Default has occurred and is continuing,
or would result after giving effect hereto.

4.Conditions to Effectiveness.  The effectiveness of this Amendment is expressly
conditioned upon the satisfaction, and delivery to Agent (on behalf of itself
and Lenders), of each condition set forth in this Section 4 on or prior to the
date hereof:

(a)Amendment.  Duly executed originals of this Amendment from each Credit Party,
the Agent and the Requisite Lenders.

(b)Other Documents.  All other agreements, certificates and other documents as
Agent may reasonably request to accomplish the purposes of this Amendment.

5.Reference to and Effect on Loan Documents.

(a)Ratification.  Except as specifically provided in this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
each Credit Party hereby ratifies and confirms each such Loan Document.

(b)No Waiver.  The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver or forbearance of any right, power or remedy of Agent or
any Lender under the Credit Agreement or any of the other Loan Documents, or
constitute a consent (except as expressly set forth in Section 1 above), waiver
or modification with respect to any provision of the Credit Agreement or any of
the other Loan Documents.  Upon the effectiveness of this Amendment each
reference in (a) the Credit Agreement to "this Agreement," "hereunder,"
"hereof," or words of similar import and (b) any other Loan Document to "the
Agreement" shall, in each case and except as otherwise specifically stated
therein, mean and be a reference to the Credit Agreement as amended hereby.

6.Miscellaneous.

(a)Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of the Credit Parties, Agent and Lenders and their respective
successors and assigns, except as otherwise provided herein.  No Credit Party
may assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder without the prior express written consent of
Agent and Lenders.  The terms and provisions of this Amendment are for the
purpose of defining the relative rights and obligations of the Credit Parties,
Agent and Lenders

-3-

--------------------------------------------------------------------------------

 

with respect to the transactions contemplated hereby and there shall be no third
party beneficiaries of any of the terms and provisions of this Amendment.

(b)Entire Agreement.  This Amendment, including all schedules and other
documents attached hereto or incorporated by reference herein or delivered in
connection herewith, constitutes the entire agreement of the parties with
respect to the subject matter hereof and supersedes all other understandings,
oral or written, with respect to the subject matter hereof.

(c)Fees and Expenses.  As provided in Section 11.3 of the Credit Agreement, the
Borrowers agree to pay on demand all fees, costs and expenses incurred by Agent
in connection with the preparation, execution and delivery of this Amendment.  

(d)Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

(e)Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

(f)Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the other Loan Documents, the provision contained in
this Amendment shall govern and control.

(g)Counterparts.  This Amendment may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.  Delivery of an executed signature page to this Amendment by telecopy
shall be effective as delivery of a manually executed signature page to this
Amendment.

(h)Incorporation of Credit Agreement.  The provisions contained in Sections 11.9
and 11.13 of the Credit Agreement are incorporated herein by reference to the
same extent as if reproduced herein in their entirety, except with reference to
this Amendment rather than the Credit Agreement.

(i)Acknowledgment.  Each Credit Party hereby acknowledges its status as a Credit
Party and affirms its obligations under the Credit Agreement and represents and
warrants that there are no liabilities, claims, suits, debts, liens, losses,
causes of action, demands, rights, damages or costs, or expenses of any kind,
character or nature whatsoever, known or unknown, fixed or contingent
(collectively, the "Claims"), which any Credit Party may have or claim to have
against Agent or any Lender, or any of their respective affiliates, agents,
employees, officers, directors, representatives, attorneys, successors and
assigns (collectively, the "Lender Released Parties"), which might arise out of
or be connected with any act of commission or omission of the Lender Released
Parties existing or occurring on or prior to the date of this Amendment,
including, without limitation, any Claims arising with respect to the
Obligations or any Loan Documents.  In furtherance of the foregoing, each Credit
Party hereby releases, acquits

-4-

--------------------------------------------------------------------------------

 

and forever discharges the Lender Released Parties from any and all Claims that
any Credit Party may have or claim to have, relating to or arising out of or in
connection with the Obligations or any Loan Documents or any other agreement or
transaction contemplated thereby or any action taken in connection therewith
from the beginning of time up to and including the date of the execution and
delivery of this Amendment.  Each Credit Party further agrees forever to refrain
from commencing, instituting or prosecuting any lawsuit, action or other
proceeding against any Lender Released Parties with respect to any and all
Claims which might arise out of or be connected with any act of commission or
omission of the Lender Released Parties existing or occurring on or prior to the
date of this Amendment, including, without limitation, any Claims arising with
respect to the Obligations or any Loan Documents.

[signature pages follow]

 

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the day and year first above written.

HUTTIG BUILDING PRODUCTS, INC., as a

Borrower

 

By:

/s/ Oscar A. Martinez

Name:

Oscar A. Martinez

Title:

Vice President and Chief Financial Officer

 

 

HUTTIG, INC., as a Borrower

 

 

By:

/s/ Oscar A. Martinez

Name:

Oscar A. Martinez

Title:

Vice President and Chief Financial Officer

 

 

WELLS FARGO CAPITAL FINANCE, LLC, as Agent

and a Lender

 

 

By:

/s/ Kai Sorensen

Name:

Kai Sorensen

Title:

Vice President

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

By:

/s/ Hilda C. Carbajal

Name:

Hilda C. Carbajal

Title:

Authorized Officer

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

By:

/s/ Thomas H. Herron

Name:

Thomas H. Herron

Title:

Senior Vice President

 

 

 

 